
	

114 HR 2569 IH: Drone Reform Act
U.S. House of Representatives
2015-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2569
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2015
			Mr. Yoho (for himself, Ms. Lee, Mr. Massie, Mr. Jones, Mr. Amash, Mr. Conyers, Mr. Mulvaney, Mr. Labrador, Mr. Delaney, and Mr. Grayson) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To consolidate within the Department of Defense all executive authority regarding the use of armed
			 unmanned aerial vehicles, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Drone Reform Act. 2.Department of Defense executive authority over use of armed unmanned aerial vehicles (a)DOD executive authority (1)ProhibitionNo operation involving the use of an armed unmanned aerial vehicle shall be carried out under the authority of a department or agency of the Federal Government other than the Department of Defense.
 (2)Use by military personnelOnly uniformed members of the United States Armed Forces may— (A)operate, or order the operation of, an armed unmanned aerial vehicle; or
 (B)operate or fire, or order the operation or firing of, any weapon or other munition carried on an armed unmanned aerial vehicle.
 (3)Applicable lawThe operation and use of an armed unmanned aerial vehicle shall be subject to the requirements of title 10 of the United States Code.
 (b)Rules of constructionNothing in this section shall be construed— (1)to limit or expand any authority of any component of the Federal Government to provide advice, including intelligence, to the Department of Defense in support of actions described in paragraph (1) and (2) of subsection (a); or
 (2)to create any authority, or expand any existing authority, for the Federal Government to kill any person.
 (c)Unmanned aerial vehicleThe term unmanned aerial vehicle means an aircraft that is operated without the possibility of direct human intervention from within or on the aircraft. The term includes aircraft referred to as a drone, UAV, unmanned aircraft (UA), unmanned aerial system (UAS), remotely piloted aircraft (RPA), remotely piloted vehicle (RPV), remotely operated aircraft (ROA), and unmanned aerial vehicle system (UAVS).
 (d)Effective dateThis section shall take effect 60 days after the date of the enactment of this Act.  